Citation Nr: 0517966	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility from February 17, 2003 to 
February 19, 2003.

(The issues of entitlement to an effective date earlier than 
December 6, 2002 for the grant of a total disability rating 
for compensation purposes based on individual unemployability 
due to service connected disabilities (TDIU), to automobile 
and adaptive equipment or for adaptive equipment only, and to 
specially adapted housing or special home adaptation grant 
are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 through 
August 1971.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2003 determination by the VA Central Iowa 
Health Care System in Des Moines, Iowa that the veteran was 
not entitlement to payment or reimbursement for medical 
expenses incurred at a private facility in February 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes the 
veteran submitted an effective notice of disagreement to the 
May 2003 denial of payment or reimbursement for medical 
expenses incurred at a private facility from February 17, 
2003 to February 19, 2003.

The Board notes that in May 2003, the RO sent the veteran a 
letter, indicating it was in response to his notice of 
disagreement dated in the same month regarding denial of 
payment for claims for reimbursement for private hospital 
treatment on February 17, 18, and 19, 2003.  The original 
documentation denying reimbursement and the referenced notice 
of disagreement is not present in the claims file now before 
the Board.  In response, the veteran's attorney identified 
the issue of reimbursement for these expenses in his 
September 2003 notice of disagreement.  The veteran himself 
then, in January 2004, submitted a letter requesting 
investigation into his claim for unreimbursed medical 
expenses.  

The Board accepts both documents as effective notices of 
disagreement to the May 2003 letter denying entitlement to 
payment or reimbursement for medical expenses incurred at a 
private facility from February 17, 2003 to February 19, 2003.  
However, the RO has not had an opportunity to issue a 
statement of the case addressing this issue.

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case regarding the issue of payment or 
reimbursement for medical expenses 
incurred at a private facility from 
February 17 to February 19, 2003.  The 
veteran should be apprised of his right 
to submit a substantive appeal as to this 
issue and to have his claim reviewed by 
the Board.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




